Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 1 of 9




    REDACTED
      EXHIBIT “3”
Filing #Case 1:20-cv-23151-BB
         109701403             Document
                    E-Filed 07/01/2020   1-3 Entered
                                       09:14:17 PM on FLSD Docket 07/29/2020 Page 2 of 9

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                          IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  Kareem Pickering, Aaron Muhammad
   Plaintiff
                   vs.
  Akal Security, Inc.
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $35,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                  ☐     Malpractice – other professional
               ☐ Condominium                                                    ☒ Other
               ☐ Contracts and indebtedness                                       ☐     Antitrust/Trade Regulation
               ☐ Eminent domain                                                   ☐     Business Transaction
               ☐ Auto negligence                                                  ☐     Circuit Civil - Not Applicable
               ☐ Negligence – other                                               ☐     Constitutional challenge-statute or ordinance
                 ☐    Business governance                                         ☐     Constitutional challenge-proposed amendment
                 ☐    Business torts                                              ☐     Corporate Trusts
                 ☐    Environmental/Toxic tort                                    ☒     Discrimination-employment or other
                 ☐    Third party indemnification                                 ☐     Insurance claims
                 ☐    Construction defect                                         ☐     Intellectual property
                 ☐    Mass tort                                                   ☐     Libel/Slander
                 ☐    Negligent security                                          ☐     Shareholder derivative action
                 ☐    Nursing home negligence                                     ☐     Securities litigation
                 ☐    Premises liability – commercial                             ☐     Trade secrets
                 ☐    Premises liability – residential                            ☐     Trust litigation
               ☐ Products liability
               ☐ Real Property/Mortgage foreclosure                             ☐ County Civil
                 ☐    Commercial foreclosure                                     ☐     Small Claims up to $8,000
                 ☐    Homestead residential foreclosure                          ☐     Civil
                 ☐    Non-homestead residential foreclosure                      ☐     Replevins
                 ☐    Other real property actions                                ☐     Evictions
               ☐ Professional malpractice                                        ☐     Other civil (non-monetary)
                 ☐    Malpractice – business
                 ☐    Malpractice – medical
     Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 3 of 9


                                                   COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes ☐ No ☒


    IV.        REMEDIES SOUGHT (check all that apply):
               ☒ Monetary;
               ☒ Non-monetary declaratory or injunctive relief;
               ☒ Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               2

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ☐ Yes
                ☒ No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               ☒ No
               ☐ Yes – If “yes” list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ☒ Yes
                ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ Chad E. Levy
          Attorney or party
FL Bar No.: 851701
          (Bar number, if attorney)
                Chad E. Levy
               (Type or print name)
     Date:      07/01/2020
      Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 4 of 9
` Filing # 109840081 E-Filed 07/06/2020 05:33:50 P1VI



           XX     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA


                  IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA




          CIVIL DIVISION                                       SUMMONS                                              CASE NUMBER
                                                                                                                           2020-013938-CA-01




          PLAINTIFF(S):                             vs. DEFENDANT(S)                                                           CLOCK IN

          Kareem Pickering                           Akal Security, Inc.,                                     Served
          and Aaron Muhammad,                                                                                        ~        l ~
                                                                                   ~~~$~~ `_~ ~ ~_~                             ___.~
                                                                                                                     r
                                                                                                   ,uu~~       ~~~. 2~
                                                                                                                     ~,
                                                                                                                                                  , r7


                                                                                         is a ~z;du ~W Peozos ;; e~e~ ~~
          THE STATE OF FLORIDA
                                                                                                C4reu6t aind Couilzty Ceur'ts
          To Each Sheriff of the State:
                                                                                       Gn and f®ll° the Seccnd Jr_sdyc°af C9reuBt
          YOU ARE COMMANDED to serve this summons and a copy of the Complaint or Petition, in this action on Defendant(s): Akal

          Security, Inc., by serving Registered Agent:

                                                                   Akal Security, Inc.
                                                 Attn: Corporation Service Company, Registered Agent
                                                                    1201 Hays Street
                                                              Tallahassee, Florida 32301


          Each Defendant is required to serve written defenses to the Complaint or Petition on Plaintiffs Attorney:

                                                               CHAD E. LEVY, ESO.
                                                               LEVY & LEVY, P.A.
                    Whose Address is:                          1000 Sawgrass Corporate Parkway
                                                               Suite 588
                                                               Sunrise, Florida 33323
                                                               Telephone: (954) 763-5722
                                                               Facsimile: (954) 763-5723


          Within 20 days afier service of this summons on that defendant, exclusive of the day of service, and to file the original of the
          defenses with the Clerk of this Court either before service on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do
          so, a default will be entered against that Defendant for the relief demanded in the Complaint or Petition.




          HARVEY RUVIN                                                                                                   DATE
                                                                                                 Seal
          Clerk of Courts                 By:   -o' 71e`
                                                           Deputy Clerk
     Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 5 of 9
` Filing # 109701403 E-Filed 07/01/2020 09:14:17 PM


                                                                IN THE CIRCUIT COURT OF THE 11Tx
                                                                JUDICIAL CIRCUIT IN AND FOR
                                                                MIAMI-DADE COUNTY, FLORIDA

          KAREEM PICKERING                                      CASE NO.:
          and AARON MUHAMMAD,

                 Plaintiffs,

         M19


          AKAL SECURITY, INC.,

                 Defendant.


                                                    COMPLAINT

                 COMES NOW, Plaintiffs, KAREEM PICKERING and AARON MUHAMMAD (hereafter

          referred to collectively as "Plaintiffs"), by and through their undersigned counsel, and sue the

          Defendant, AKAL SECURITY, INC., and alleges as follows:

                                                  INTItODUCTION

                 1.      This is a proceeding for compensatory damages, punitive damages, and costs and

          attorneys' fees to remedy racial and national origin discrimination, affecting the terms, conditions

          and privileges of employment, and to redress the deprivation of rights secured to the Plaintiffs under

          by the Florida Civil Rights Act of 1992, Florida Statutes §760, et seg. ("FCRA")

                                               JURISDICTION AND VENUE

                 2.      Jurisdiction is invoked pursuant to the FCRA.

                 3.      Venue is proper as all claims asserted herein arose in Miami-Dade County.

                 4.      At all times material hereto, the Plaintiffs was/is a citizen of the United States, a

         resident of Miami-Dade County, Florida, sui juris, and an employee or former employee of the

         Defendant.
Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 6 of 9




           5.      At all times material hereto, the Plaintiffs were and continue to be African-

   Americans, and are members of a protected class within the meaning of the FCRA.

           6.      At all times material hereto, the Plaintiffs were employees within the meaning of the

   FCRA.

           7.      At all times material hereto, the Defendant, upon information and belief, was a

   Florida corporation doing business in Miami-Dade County, an employer or former employer of the

    Plaintiffs, and was, and is, an employer within the meaning of the FCRA.

                        EXHAUSTION OF ADMIlNIST1tATIVE ItE1VIEDIES

           8.      The Plaintiffs has fulfilled all conditions precedent to the institution of this action.

                                           STATEMENT OF FACTS

           9.      Mr. Pickering and Mr. Muhammed, both African-American males, were qualified

    individuals who began working for the Defendant as Transportation Detention Officer for

    approximately ten years and nine years, respectively.

           10.     However, on September 19, 2018, Plaintiffs were both terminated for the pretextual

    reason of improper weapons handling, despite other similarly situated Hispanic employees

    committing similar or worse violations, such as taking a loaded shotgun into a secure facility and

    leaving the shotgun inside their vehicle.

           11.     These officers were only given a short suspension.

           12.     Additionally, there were two other Hispanic Officers who were watching a Mental

    Health Detainee that had committed suicide due to their negligence.

           13.     The officers involved in this incident were subjected to better treatment as one officer

    was allowed to resign, while the other is still employed.

           14.     Yet, in the Plaintiffs' situation, there was no such leniency and a clearly disparate
Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 7 of 9




    treatment towards them for no reason other than the fact they are black and not Hispanic.

                                              COUNTI
                                  FCI2A --- RACE DISCRIMINA'I'ION

           15.     The Plaintiffs incorporates by reference paragraphs 1- 14 herein.

           16.     The Defendant discriminated against the Plaintiffs in the terms and conditions oftheir

    employment, and otherwise denied the Plaintiffs job opportunities because of their race.

           17.     The unlawful discriminatory actions by the Defendant and its agents and employees,

    as set forth herein, were and are intentional, willful, malicious and with gross disregard for the

    Plaintiffs' rights, and violate the FCRA.

           18.     As a direct and proximate result of the Defendant's unlawful and discriminatory

    treatment, the Plaintiffs has suffered damages and will continue to suffer irreparable injury and

    damages in the future, including, but not limited to:

                   a.      Damage to reputation, confidence and self-esteem;

                   b.      Loss of past and future income;

                   C.      Loss of future earning capacity;

                   d.      Loss of other fringe benefits;

                   C.      Stress, anxiety and emotional distress;

                   f.      Significant past and future pain and suffering; and

                   g.      Other financial losses.

           19.     The Plaintiffs is entitled to an award of reasonable attorney's fees, expert fees, costs

    and expenses related to this litigation.

           WHEREFORE, the Plaintiffs, KAREEM PICKERING and AARON MUHAMMAD,

    requests that judgment be entered against the Defendant THE DEFENDANT AMERICAS

    CORPORATION, for damages; including compensatory, consequential, and punitive, and all
    Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 8 of 9
L




       equitable relief, in addition to all litigation expenses and costs, including attorneys' fees and any

       other lawful and equitable relief this Court deems to be just and proper.

                                           COUNT II
                            FCRA -- NATIONAL ORIGIN DISCRIMINATION

              20.     The Plaintiffs incorporates by reference paragraphs 1- 14 herein.

              21.     The Defendant discriminated against the Plaintiffs in the terms and conditions of their

       employment, and otherwise denied the Plaintiffs job opportunities because of their national origin.

              22.     The unlawful discriminatory actions by the Defendant and its agents and employees,

       as set forth herein, were and are intentional, willful, malicious and with gross disregard for the

       Plaintiffs' rights, and violate the FCRA.

              23.     As a direct and proximate result of the Defendant's unlawful and discriminatory

       treatment, the Plaintiffs has suffered damages and will continue to suffer irreparable injury and

       damages in the future, including, but not limited to:

                      a.      Damage to reputation, confidence and self-esteem;

                      b.      Loss of past and future income;

                      C.      Loss of future earning capacity;

                      d.      Loss of other fringe benefits;

                      e.      Stress, anxiety and emotional distress;

                      f.      Significant past and future pain and suffering; and

                      g.      Other fmancial losses.

              24.     The Plaintiffs is entitled to an award of reasonable attorney's fees, expert fees, costs

       and expenses related to this litigation.

              WHEREFORE, the Plaintiffs, KAREEM PICKERING and AARON MUHAMMAD,

       requests that judgment be entered against the Defendant, AKAL SECURITY, INC., for damages,
Case 1:20-cv-23151-BB Document 1-3 Entered on FLSD Docket 07/29/2020 Page 9 of 9




   including compensatory, consequential, and punitive, and all equitable relief, in addition to all

   litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief this

   Court deems to be just and proper.

                                     DElVIAND FOR JURY TRIAL

          The Plaintiffs demands trial by jury of all issues triable as of right by a jury.

          Dated: July 1, 2020.                    Respectfully submitted,

                                                  Law Offices of Levy & Levy, P.A.
                                                  1000 Sawgrass Corporate Parkway, Suite 588
                                                  Sunrise, Florida 33323
                                                  Telephone: (954) 763-5722
                                                  Facsimile: (954) 763-5723
                                                  Counsel for Plaintiff

                                                  /s/ Chad Levy
                                                  CHAD E. LEVY, ESQ.
                                                  chad@lgyylMlaw.com
                                                  Secondary: assistant ,levlevylaw.com
                                                  F.B.N.: 0851701
                                                  DAVID M. COZAD, ESQ.
                                                  david ,levylevylaw.com
                                                  F.B.N.: 333920
